Citation Nr: 1633123	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  13-00 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for arthritis of the cervical spine and central canal stenosis, anterior cord compression (claimed as a cervical neck injury).

2.  Whether new and material evidence has been received to reopen a claim for service connection for headaches, to include as secondary to a cervical spine disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to April 1985 and from June 1991 to July 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from May and June 2010 rating decisions by the St. Petersburg RO.  The Veteran filed a notice of disagreement (NOD) in August 2010.  A statement of the case (SOC) was issued in December 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2014.

In March 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

The Board notes that, while the Veteran previously was represented by private attorney, Robert Chisholm, in March 2016, Attorney Chisholm filed a motion to withdraw as the Veteran's representative.  The undersigned granted the motion in August 2016.  Although the Veteran has not been notified of his right to obtain a new representative, as discussed prior to presenting testimony at the 2016 Board hearing, the Veteran was aware that his attorney had withdrawn representation and the Veteran stated that he felt comfortable representing himself.  Further, as the matter is being remanded, the Veteran will be afforded an opportunity to obtain new representation if he so desires.  Hence, the Board's action on the claim, at this juncture, results in no prejudice to the Veteran.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in Virtual VA consisting of various adjudicatory decisions and notification letters that are duplicative of those contained in the Veteran's VBMS file.  All such records have been reviewed.

For reason expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.  Specifically, it appears that potentially relevant records must be obtained.

During his March 2016 hearing, the Veteran indicated that he had received all medical care related to his cervical spine disability and headaches at a VA facility.  Under evidence considered, the RO's December 2012 SOC lists medical records from the Miami, Florida VA Medical Center (VAMC) Healthcare System dated from November 2002 to May 2010.  The Board's review of the medical records associated with the Veteran's claims file suggests the existence of missing or outstanding treatment records.  Indeed, although the VA treatment records cover the period from November 2002 to May 2010, the records reference such things as prior treatment and test results from past visits of which there is no documentation.  For instance, a July 2006 treatment entry notes that the Veteran's last neurology visit had occurred in June 2005, but no June 2005 neurology record is amongst the mere 31 pages of medical records that have been associated with the Veteran's claims file.  An April 2007 primary care outpatient note also suggests that the Veteran was to be seen by neurology and undergo a magnetic resonance imaging (MRI) scan.  The Veteran himself testified during his March 2016 hearing that an MRI was performed.  However, the results of the MRI are not of record.  

Because records related to treatment of the claimed disabilities may be material to the Veteran's claims, the Board finds it necessary to remand all the matters on appeal to ensure that the Veteran's complete VA treatment records are associated with the electronic claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613   (1992). Hence, on remand, the AOJ should obtain all VA treatment records dated from November 2002 forward, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Additionally, during his March 2016 Board hearing, the Veteran reported that he was in receipt of disability benefits from the Social Security Administration (SSA).  The Veteran's SSA records have not been obtained.  While SSA records are not controlling for VA determinations, they may be 'pertinent' to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak, supra; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the AOJ should obtain and associate with the claims file a copy of any SSA determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Also, to ensure that all due process requirements are met, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim(s) on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014)).  But see 38 U.S.C.A. § 5103(b)(3) (2015) amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should therefore specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted  prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby is REMANDED for the following action:

1.  Obtain from the Miami VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran from November 2002 forward.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Request from SSA copies of all medical records underlying its determination that the Veteran was eligible for benefits provided by that agency. In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

